Examiner’s Comments
Instant office action is in response to communication filed 3/17/2022.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 101/112/102 has been considered and is persuasive therefore the previously filed 35 U.S.C. 101/112/102 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1, 2, 4 and 6-18 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “initiating implicit continuous authentication for repeatedly authenticating a user of the intelligent electronic device based on one or more of a behavior pattern of the user, a usage pattern of the intelligent electronic device, biometric information and a user profile, without requiring explicit input initiated by the user; obtaining sensor data from at least one sensor; classifying a current security level of the intelligent electronic device to be set to one of a first security level and a second security level based on the sensor data, the second security level having a higher level of security than the first security level; in response to the current security level being set to the first security level, setting a first authentication period for repeating initiation of the implicit continuous authentication; in response to the current security level being set to the second security level, setting a second authentication period for repeating initiation of the implicit continuous authentication, the second authentication period being shorter than the first authentication period” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Lundblade et al. (US Pre-Grant Publication No: 2016/0227411) teaches “A mobile device may include a plurality of sensors and a processor. The processor may be configured to determine trust data for an asset based upon inputs from the plurality of sensors, determine whether an asset is accessible or not accessible based upon evaluating the trust data with a trust determination algorithm, and continuously update the trust data to continue to allow access to the asset or revoke access to the asset based upon the inputs from the plurality of sensors.” but does not teach the indicated subject matter above. 
Another art of record Van et al. (US 2019/0080066) teaches “In some examples, displaying the one or more affordances includes: in accordance with a determination that a biometric feature that corresponds to the first form of authentication is detected by the one or more biometric sensors, displaying the one or more affordances for using the second form of authentication after a first time period has elapsed (e.g., since the authentication indicator was displayed); and in accordance with a determination that no biometric feature that corresponds to the first form of authentication is detected by the one or more biometric sensors, displaying the one or more affordances for using the second form of authentication after a second time period has elapsed (e.g., since the authentication indicator was displayed). In some examples, the second time period is different from (e.g., longer than or shorter than) the first time period.” but also does not teach the indicated subject matter above. 
Another art of record Kim et al. (2021/0331647) teaches “An in-vehicle complex biometric authentication system includes: a sensor to sense a driver's boarding of a vehicle; a controller to perform driver authentication based on biometric information sensed by multiple biometric sensors when driver's boarding in a vehicle is detected by the sensor, and to collect driver's identification information and driving habit information during operation of a vehicle when the driver authentication is succeeded; and a memory to store the identification information and driving habit information as implicit authentication information, wherein the controller further detects situation recognition information related to the implicit authentication information, after the driver authentication is succeeded, and determines whether to perform additional authentications based on the matching result of the detected situation recognition information with the implicit authentication information. According the present invention, the system can provide a biometric authentication system to which the IOT is applied.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492